 

EXCHANGE AGREEMENT

 

This Exchange Agreement is dated and effective as of May 9, 2017 (this
“Agreement”) and is entered into by and between Textmunication Holdings, Inc., a
Nevada corporation (the “Company”), and Wais Asefi.

 

WHEREAS, the Stockholder owns shares of the outstanding common stock of the
Company, par value $0.0001 (the “Common Stock”);

 

WHEREAS, the Stockholder desires to exchange 1,750,000,000 shares of Common
Stock that it owns (the “Shares”) all rights, title and interest therein or
associated therewith in exchange for 2,000,000 shares of the Company’s Series C
Convertible Preferred Stock, par value $0.0001 (the “Preferred Stock”), in
accordance with the terms of this Agreement (collectively, the “Exchange”); and

 

WHEREAS, the parties intend that this transaction shall constitute a tax-free
transfer pursuant to Section 721 of the Internal Revenue Code of 1986, as
amended.

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereto
covenant and agree as follows:

 

1.       EXCHANGE OF SECURITIES

 

1.1.       Authorization of Preferred Stock. The Company has authorized the
issuance of the Preferred Stock.

 

1.2.       Exchange of Securities. The Stockholder hereby agrees to transfer,
contribute, assign and deliver to the Company, free and clear of any and all
liens, charges, pledges or other encumbrances of any kind or nature
(“Encumbrances”), and, in exchange and as consideration therefor, the Company
hereby issues and delivers to the Stockholder, the Preferred Stock on the terms
and conditions set forth in this Agreement.

 

1.3.       Further Assurances. At any time and from time to time after the date
hereof, at the expense of the requesting party and without further
consideration, each of the parties hereto will execute and deliver such other
instruments of sale, transfer, conveyance, assignment and confirmation as may be
reasonably requested in order to more effectively transfer, convey and assign to
such other party and to confirm such party’s title to the Preferred Stock.

 

2.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants, as of date hereof, to the
Stockholder as follows (which representations and warranties shall survive the
date hereof):

 

2.1.       Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has full power and authority to transact business as a foreign
corporation in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business as currently conducted.

 

 1 

 

 

2.2.       Corporate Power and Authority. The Company has all requisite legal
and corporate power to execute, deliver and perform this Agreement and the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized and approved by the Company.

 

2.3.       Governmental Consents. Except for the filing of the Certificate of
Designation of Series C Convertible Preferred Stock of Textmunication Holdings,
Inc. with the Secretary of State of the State of Nevada, no other consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any United States or other governmental
authority on the part of the Company is or will be required in connection with
the consummation of the transactions contemplated hereby.

 

2.4.       Non-Contravention. Neither the execution nor delivery by the Company
of this Agreement nor the consummation by the Company of the transactions
contemplated hereby will violate, conflict with or result in any breach of the
Certificate of Incorporation or Bylaws of the Company, or any judgment, decree,
order, law, rule or regulation applicable to the Company.

 

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE STOCKHOLDER

 

The Stockholder hereby represents and warrants to and agrees with the Company as
of date hereof (which representations and warranties shall survive the date
hereof):

 

3.1.       Title to Securities. The Stockholder owns beneficially and of record,
free and clear of all Encumbrances, the Shares. There is no restriction
affecting the ability of the Stockholder to transfer the legal and beneficial
title and ownership of the Shares to the Company and, upon delivery thereof to
the Company pursuant to the terms of this Agreement, the Company will acquire
record and beneficial title to the Shares, free and clear of all Encumbrances.

 

3.2.       Stockholder’s Authority to Execute and Perform Agreement. The
Stockholder is a company duly formed, validly existing and in good standing
under the laws of the State of Nevada and has full power, authority and all
approvals required by law to enter into this Agreement and to perform its
obligations hereunder. The Stockholder has duly executed and delivered this
Agreement, and this Agreement is the legal, valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms.
The execution, delivery and performance of this Agreement by the Stockholder
does not and will not result in any violation of or conflict with, or constitute
a default under (i) any contract, agreement, document or instrument to which the
Stockholder is party or by which the Stockholder or any of the Stockholder’s
properties are bound, or (ii) any law, rule, regulation, judgment or order to
which the Stockholder is subject.

 

3.3.       Accredited Investor. The Stockholder is an “accredited investor” as
such term is defined in Regulation D under the Securities Act of 1933, as
amended (“Securities Act”).

 

 2 

 

 

3.4.       Purchase for Investment; Residence. The Stockholder is acquiring the
Preferred Stock for investment for its account and not with a view to the
distribution or public offering thereof within the meaning of the Securities
Act. The Stockholder understands that the Preferred Stock has not been
registered under the Securities Act and may not be sold or transferred without
such registration or an exemption therefrom. The Stockholder is sufficiently
experienced in financial and business matters to be capable of evaluating the
risk of investment in the Company and to make an informed decision relating
thereto or has engaged and used an experienced investment advisor to assist the
Stockholder to evaluate the risk of investment in the Company. The Stockholder
has the financial capability for making the investment, can afford a complete
loss of the investment, and the investment is a suitable one for the
Stockholder. Prior to the execution and delivery of this Agreement, the
Stockholder has had the opportunity to ask questions of and receive answers from
representatives of the Company and the Company concerning the finances,
operations, business and prospects of the Company.

 

4.       REPRESENTATIONS AND WARRANTIES OF BOTH PARTIES

 

4.1.       Exemption from Registration. The Exchange and, assuming the
representations and warranties set forth in this Section 4.1 are true and
correct as of the date of conversion of the Preferred Stock, the conversion of
the Preferred Stock into shares of Common Stock (the “Conversion”), is and will
be exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”), pursuant to, inter alia, the provisions of
Section 3(a)(9) thereof. The Company has complied with respect to the Exchange,
and will comply, with respect to the Conversion, in all material respects with
such provisions and, without limiting the generality thereof, has not paid, with
respect to the Exchange, and will not pay, with respect to the Conversion, to
any person, directly or indirectly, any commission or other remuneration for
soliciting the Exchange or the Conversion. Neither the Company nor any of its
affiliates, nor any person acting on its or their behalf: (i) has engaged or
will engage in any form of general solicitation or general advertising (within
the meaning of Regulation D promulgated under the Securities Act) in connection
with the Exchange or the Conversion; (ii) in the three months prior to the date
of this Agreement, has, other than the transactions contemplated with respect to
the Preferred Stock as set forth in this Agreement or the Conversion, directly
or indirectly, made any offers or sales of any security or solicited any offers
to buy or exchange any security, under any circumstances that would require
registration of the Preferred Stock or the shares of Common Stock issuable upon
Conversion thereof under the Securities Act; or (iii) has issued or will issue
any shares of securities or other securities or instruments convertible into,
exchangeable for or otherwise entitling the holder thereof to acquire shares of
Common Stock which would be integrated with the Exchange or the Conversion for
purposes of the Securities Act or of any applicable stockholder approval
provisions, nor will the Company or any of its affiliates take any action or
steps that would require registration of the Preferred Stock or shares of Common
Stock issuable upon Conversion under the Securities Act. The covenants set forth
in this Section 4.1 shall terminate at such time as all of the shares of
Preferred Stock have been converted into shares of Common Stock.

 

5.       MISCELLANEOUS

 

5.1.       Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be addressed to the receiving party’s
address set forth below or to such other address as a party may designate by
notice hereunder, and shall be either (i) delivered by hand, (ii) made by e-mail
or facsimile transmission, (iii) sent by recognized overnight courier, or (iv)
sent by registered or certified mail, return receipt requested, postage prepaid.

 

 3 

 

 

If to the Company:

 

Address of Principal Executive Offices: 1940 Contra Costa Blvd   Pleasant Hill,
CA 94523

 

If to the Stockholder, as set forth on the signature page hereto.

 

5.2.       Entire Agreement. This Agreement embodies the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior oral or written agreements and understandings relating
to the subject matter hereof. No statement, representation, warranty, covenant
or agreement of any kind not expressly set forth in this Agreement shall affect,
or be used to interpret, change or restrict, the express terms and provisions of
this Agreement.

 

5.3.       Modifications, Amendments and Waivers. The terms and conditions of
this Agreement may be modified, amended or waived only by written agreement
executed by all parties hereto. No such waiver or consent shall be deemed to be
or shall constitute a waiver or consent with respect to any other terms or
provisions of this Agreement, whether or not similar. Each such waiver or
consent shall be effective only in the specific instance and for the purpose for
which it was given, and shall not constitute a continuing waiver or consent.

 

5.4.       Assignment. Neither this Agreement, nor any right hereunder, may be
assigned by any of the parties hereto without the prior written consent of the
other parties.

 

5.5.       Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and its respective successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement. Nothing in this Agreement shall
be construed to create any rights or obligations except among the parties
hereto, and no person or entity shall be regarded as a third party beneficiary
of this Agreement.

 

5.6.       Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the
internal laws of the State of Nevada, without giving effect to the conflict of
law principles thereof.

 

5.7.       Severability. In the event that any court of competent jurisdiction
shall finally determine that any provision, or any portion thereof, contained in
this Agreement shall be void or unenforceable in any respect, then such
provision shall be deemed limited to the extent that such court determines it
enforceable and, as so limited, shall remain in full force and effect. In the
event that such court shall determine any such provision, or portion thereof,
wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.

 



 4 

 

  

5.8.       Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify, or affect, or be considered in construing or interpreting the
meaning or construction of any of the terms or provisions hereof.

 

5.9.       Enforcement. Each of the parties hereto acknowledges and agrees that
the rights acquired by each party hereunder are unique and that irreparable
damage would occur in the event that any of the provisions of this Agreement to
be performed by the other party were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, in addition to any other
remedy to which the parties hereto are entitled at law or in equity, each party
hereto shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement by the other party and to enforce specifically the terms and
provisions hereof in any federal or state court to which the parties have agreed
hereunder to submit to jurisdiction.

 

5.10.       Reliance. The parties hereto agree that, notwithstanding any right
of any party to this Agreement to investigate the affairs of any other party to
this Agreement, the party having such right to investigate shall have the right
to rely fully upon the representations and warranties of the other party
expressly contained in this Agreement and on the accuracy of any schedule or
other document attached hereto or referred to herein or delivered by such other
party or pursuant to this Agreement.

 

5.11.       Counterparts. This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(Remainder of page intentionally left blank. Signature page(s) to follow.)

 

 5 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Exchange
Agreement as of the date first written above.

 

  Textmunication Holdings, Inc.         By:     David Thielen, COO         Wais
Asefi         By:   Name: Wais Asefi

 

  ADDRESS:           Telephone:     Email:  

 

Signature page to Exchange Agreement

 

 6 

 

